Hall, Justice.
1. Every question made by this motion for a new trial has been repeatedly determined by this court. Passing over the first three grounds, that the verdict is contrary to law and evidence, etc., with the remark that it accords strictly with both, and is abundantly supported, if not imperatively required, by the evidence, we are brought to the 4th and 5th grounds of the motion, both of which complain of the admission of evidence, over defendant’s objections, without stating any ground of objection.
2. We have so often determined that such general objections raise no issue upon which a decision can be made, that it is unnecessary to do more than mention their insufficiency for any purpose. In this case, we must conclude that the evidence was let in to establish a conspiracy between this defendant and his co-defendants and confederates in this wholesale plunder of goods deposited in the cars of the Georgia Railroad; and the fact of the same class of goods missed from the broken and rifled cars being found in the possession of each of them, was clearly competent, not only to establish the conspiracy, but to implicate the defendant in the guilt of his associates. Wormley's case, 70 Ga., 721; Wilkerson’s case, present term.
3. The next ground is open to the same general objection. But if the reason of the objection to the evidence had been stated, rather than remotely suggested, we think it was admissible. It is true that the indictment alleged the breaking of the car and the stealing therefrom to have occurred on or about the 15th day of January, 1884; and it further appears from the evidence that a car loaded with .corn was broken and pillaged on that day. ■ In that particular car there were no goods of the description of those which the indictment charged to have been stolen, but *602other cars, which had been broken and despoiled about that time, did contain goods of that description. . The state is not confined in its proof, however, to the day named in the indictment. McBride's case, 34 Ga., 202; Cook's case, 11 Id., 53.
4. The next ground of the motion complains of a remark made by the judge, in admitting evidence that he had at another stage of the trial repelled, to the effect that, while he had doubt as to the law applicable thereto, he would give the state the benefit of the doubt, and defendant might have before the jury, not only the benefit of that, but, as it seems, of all other doubts, whether of law or fact. The judge was doubtless inclined to this course from the inability of the state, in case of an acquittal, to except to the decision and bring it by writ of error to this court for final adjudication. We have solved the doubt by deciding that the evidence was competent, and see no possible injury the remark could have done the defendant; in fact, we think it was more in his favor- than against him. The question, however, is not an open one, having been settled by this court in Cook's case, ut supra.
5. The next ground of this' motion objects generally to a long extract from the judge’s charge, and fails to specify any error therein. We think the charge, as a whole, correct. We are unable to discover wherein it is erroneous. Even if any part of it were proper, this, under our repeated rulings, and under the requirements of the Code, §4251, that the “ decision complained of and the alleged error,” shall be “ plainly specified,” prohibits us from entertaining this exception.
6. The next ground of the motion (the 11th) is not 'verified by the judge. The jury was polled at the request of the plaintiff’s counsel; one of them makes affidavit that his name was not called, and that he did not answer to the poll, but he says that he agreed to. the verdict, and had his name been called, he would have so responded. ■All this occurred- in the presence. of the court and of *603the parties. It was the duty of the defendant and his counsel to have attended to the polling of the jury, and if there was any omission of a juror in the polling, to have called attention to the fact. This affidavit is not set out in the bill of exceptions, and no reference is made to it, either in that or in this ground of the motion. It appears in the transcript of the record, and is there without verification or identification by the judge. We do not know how it got there, or whether it was in fact the affidavit that was before the court on the hearing of the motion for a new trial. Besides, it is a new practice to resort to affidavits to establish facts that transpired in open court and in the presence of the judge and the parties. There is neither precedent nor authority for it, and we are unwilling to depart from the accustomed course, when by doing so we set an example by which unseemly controversies may arise between the bench and the parties and their witnesses. We must look alone to the certificate of the judge as to matters that transpired in his presence.
7. The next ground of the motion which we will notice relates to the fact that a Code was in the jury-room, and that during their deliberation one of the jurors read to his fellows the law he supposed applicable to the case. Whether this fact, if properly brought to the notice of the court, would have been sufficient to set aside the verdict need not be decided. This ground of the motion rests solely upon an alleged affidavit of the juror, and he cannot be heard to impeach the verdict. No reference is made to any such affidavit, either in the bill of exceptions or the motion, and although an affidavit of that kiiici is brought up in the transcript, it is there without identification or verification or any order of the court in relation to the same. 59 Ga., 308, 711.
8. There remains only one other ground of this motion to be noticed, the 10th, which is, that the court admitted certain freight bills and loss reports of the Georgia Railroad and Banking Company, described and set out in the *604brief of evidence, over defendant’s objection. It is needless to remark that this objection, whatever it may have been, refers to no particular papers, states no ground of objection, specifies no particular ruling of the court below on any designated question, and leaves us to guess what it was that was objected to, on what ground the objection rests, or what question is made by this alleged error for our determination.
Judgment affirmed.